UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6267


CLEVELAND BRANDON,

                    Petitioner - Appellant,

             v.

DAVID R. WILSON, Warden,

                    Respondent - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia,
at Martinsburg. Gina M. Groh, Chief District Judge. (3:16-cv-00142-GMG-JES)


Submitted: October 27, 2017                                  Decided: November 1, 2017


Before MOTZ, SHEDD, and THACKER, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Cleveland Brandon, Appellant Pro Se. Helen Campbell Altmeyer, Erin Carter Tison,
Assistant United States Attorneys, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Cleveland Brandon, a federal prisoner, appeals the district court’s order adopting

the recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2241 (2012)

petition. We have reviewed the record and find no reversible error. Brandon has failed to

satisfy his burden of demonstrating that 28 U.S.C. § 2255 (2012) is an inadequate or

ineffective means of challenging the validity of his detention. See Rice v. Rivera, 617

F.3d 802, 807 (4th Cir. 2010); United States v. Poole, 531 F.3d 263, 267 n.7 (4th Cir.

2008). As such, the district court lacked jurisdiction over Brandon’s petition. Rice, 617

F.3d at 807. Accordingly, we grant leave to proceed in forma pauperis; modify the order,

Brandon v. Wilson, No. 3-16-cv-00142-GMG-JES (N.D.W. Va., Feb. 22, 2017), to reflect

a dismissal without prejudice for lack of jurisdiction; and affirm the dismissal as

modified, 28 U.S.C. § 2106 (2012). We deny Brandon’s motion to remand. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                             AFFIRMED AS MODIFIED




                                            2